Citation Nr: 1211169	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-27 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to service connection for claimed hepatitis C.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis C claimed as due to a blood transfusion at VA after a surgical procedure in May 1980.   

3.  Whether new and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and bipolar disorder.



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1967 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and April 2010 rating decisions of the RO.

However, the record shows the claim of service connection for a claimed nervous disorder was previously denied in rating decisions in April and May 1990.  Since an appeal of this decision was not received within the prescribed period of time, the decision became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011). 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108 (West 2002).

Normally, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board because the matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), affirming 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is not controlling.  Barnett, 83 F.3d at 1383.  

While the RO reviewed the matter of service connection for a claimed psychiatric disability on a de novo basis, the Board must first determine whether new and material evidence has been received to reopen the previously denied claim.   

The Board also notes that the Court in Clemons found that if a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, since the present claim must include consideration of other psychiatric disorders that are present, all claimed psychiatric disabilities will be considered together as one issue, as reflected on the title page. 

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file. 

The issue of whether new and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder and the matter of compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis C claimed as due to a blood transfusion at VA after a surgical procedure are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings of hepatitis C in service or for many years thereafter. 

2.  The currently demonstrated hepatitis C is not shown to be due to a documented risk factor or other event or incident of the Veteran's period of active service.  

3.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to hepatitis C since service.  


CONCLUSION OF LAW

The Veteran's disability manifested by hepatitis C is not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A.§§ 1110, 5107 (West 2002); 38 C.F.R.§§ 3.102, 3.303 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

The June 2007, July 2007, and April 2010 letters provided the Veteran with notice of VA's duties to notify and assist her in the development of her claim consistent with the law and regulations outlined hereinabove. 

In this regard, these letters informed her of the evidence and information necessary to substantiate her claim, the information required of her to enable VA to obtain evidence in support of her claim, and the assistance that VA would provide to obtain information and evidence in support of her claim.  She was also given notice regarding disability ratings and effective dates of awards. 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002). 

The Veteran's service treatment records are associated with her claims file, and VA has obtained all pertinent/identified records that could be obtained. 

The Veteran has not been provided with a VA examination of her claimed hepatitis C.  Under VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

However, in this case, there is basis for relating the onset of the claimed hepatitis C to an event or incident of her period of active service.   


Legal Criteria
 
Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Where a veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002).  

As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002). 

In order for the disability or death to qualify for compensation under 38 U.S.C.A. § 1151, the disability or death must not have been the result of the veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  Additionally, the VA hospital care, medical or surgical treatment, or examination that proximately caused the disability or death, must have been careless, negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

The additional disability or death must not merely be coincidental with the VA hospitalization, medical, or surgical treatment.  Finally, proof of aggravation, in the absence of evidence satisfying the causation requirement, will not suffice to make the additional disability or death compensable.  38 C.F.R. § 3.358(c) (1) (2) (2011). 

In determining whether additional disability exists, the veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with his physical condition subsequent thereto.  With regard to medical or surgical treatment, the veteran's physical condition prior to the disease or injury is the condition which the medical or surgical treatment was intended to alleviate.  Compensation is not payable if the additional disability or death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized.  38 C.F.R. § 3.358(b) (1), (2) (2011). 


Analysis

The Veteran contends that her hepatitis C is due to an experimental root canal performed in 1967 during service or to postservice surgical treatment at a VA medical facility in May 1980 when she was given a blood transfusion.

The service treatment records are negative for complaints, findings or diagnosis of hepatitis C.  There is no evidence she received tattoos or was treated for a sexually transmitted disease in service.  Her dental records showed that she had a draining fistula involving tooth #10 in January 1967, that a root canal was performed in July 1967, and that a root canal of tooth #10 was performed in January 1969.  There is no evidence of a blood transfusion at any time during service.

An April 1980 VA treatment record showed that the Veteran was in an alcohol treatment and drug abuse program.  She reported having had an alcohol problem since her teens and increased problems during the past 18 months.  She also admitted that her main problem was alcohol, but also used other available drugs.  The diagnoses were those of alcoholic hepatitis and hepatitis of unknown etiology.

During a period of inpatient treatment, the Veteran underwent a colonoscopy in May 1980 that included removal of a polyp that was not malignant.  Her recovery was complicated by a significant amount of bleeding that required a transfusion of four units of whole blood.  

A February 1981 VA record noted a diagnosis of alcohol abuse.  In a January 1990 statement, the Veteran reported that she had started drinking on a daily basis in service.

At an April 1990 VA examination, the Veteran was noted to have had a history of alcohol and drug addiction.  She reported, in 1967, using marijuana, speed, Demerol, cocaine, Quaaludes, and whatever other drugs she could get and continuing her drug use until she stopped in January 1980.  She denied using drugs or alcohol for the past 9 years.  The diagnosis was that of a history of drug and alcohol abuse.  

A March 2002 VA treatment record showed that the Veteran was notified that her hepatitis C antibody was positive, although she was asymptomatic.  She reported having had jaundice as a child and going through drug and alcohol rehabilitation in 1980, but never being told that she had hepatitis.  

A March 2003 follow-up report noted that the Veteran had a history of polysubstance abuse that included IVDA (intravenous drug abuse).

A January 2004 VA hepatology progress notes indicated that the Veteran's hepatitis C was diagnosed two years earlier and that her risk factors were those of intravenous drug use in the early 1970's, intranasal cocaine use, and a blood transfusion prior to 1992 (in 1980).  She did not have risk factors consisting of a history of receiving transplanted tissue or organ transplant, a history of hemodialysis, a history of a long-term steady sex partner who was HCV positive, a history of multiple sexual partners, a history of tattooing or body piercing, employment exposure, or military exposure.  The Veteran also reported having jaundice as a child and having had alcoholic hepatitis at the age of 32.  

The Veteran received treatment for her hepatitis C from April to September 2006.  In March 2007, there was a recurrence of her hepatitis C, which was confirmed by a June 2007 biopsy.  

On this record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hepatitis C as related to her period of active service.  

First, there is no evidence that the Veteran contracted hepatitis during service or was exposed to risk factors for contracting hepatitis C during her period of active duty.  

Although she asserts that an "experimental" root canal caused her hepatitis, her service treatment records do not document any blood exposure or other risk factor for hepatitis C.  Significantly, a January 2004 VA treatment record addressing her risk factors specifically noted that the Veteran did not have any such exposure during service.  

Next, the risk factors for hepatitis C identified in January 2004 were those of the Veteran's intravenous drug use, intranasal cocaine use, and a blood transfusion after service.

To the extent that she reports abusing drugs in service, these assertions are found to be credible based on information reported by her at the time of a VA examination in 1990.  

However, the law and regulations preclude an award of direct service connection for a disability that originated due to substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(d) (2011); see also VAOPGPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999). 

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, effective for claims filed after October 31, 1990, [as in this case] payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse.  

Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301 (2011). 

Thus, on this record, the Veteran's lay assertions of intravenous and intranasal drug use since service are not a basis for granting service connection.

The only other risk factor she is known to have is a blood transfusion; however, since this occurred after she separated from service it is also not a basis for finding the claimed disability is related to service.

Since the weight of the evidence is against the claim of service connection for hepatitis C as being related to a risk factor or another event of her period of service, the benefit-of-the-rule doctrine does not apply and the claim must be denied.



ORDER

Service connection for hepatitis C is denied.


REMAND

The Veteran contends that her current psychiatric disability had its clinical onset during period of active service.  

In various statements, the Veteran reported receiving treatment in 1968 at the Bethesda Naval Hospital and the Mental Health Clinic at the Naval Annex; VA treatment from 1971 to 1973 in Decatur, Georgia; and VA treatment in 1975 in Athens, Georgia.  

Although the record contains VA treatment records as earlier as 1980, there is no showing that any earlier treatment records were sought.  

The records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the VA treatment records must be secured. 

The RO should also specifically seek treatment records at the Bethesda Naval Hospital and Mental Health Clinic for the period during which the Veteran alleges she received treatment.  

The Board also notes that the Veteran reported in August 2007 that she was recently diagnosed with having PTSD.  Since the evidence of record does not reflect a diagnosis, the RO should obtain the records that are pertinent to the claim.

In addition, when a claim has been previously denied, the VCAA notice should also include information about the basis for a prior final decision, what is necessary to reopen the claim, and what is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).   

Finally, the Board notes that the Veteran received a blood transfusion at VA in 1980 as documented in the records.  Moreover, a blood transfusion before 1992 was identified as known risk factor for contracting hepatitis.

The record shows that the Veteran was scheduled for a VA examination; however, she failed to report for the examination or provide any information showing good cause for not keeping her appointment.  However, the Board finds that the Veteran should be afforded another opportunity to be examined.

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should provide the Veteran with notice of the basis of the 1990 rating decision that denied service connection for a psychiatric disorder and of evidence and information needed to reopen her claim consistent with Kent.

2.  The RO should take appropriate steps to contact the Veteran in order to have her identify the health care provider or treatment facility that diagnosed PTSD and, if necessary, provide authorizations so that copies of any treatment records can be obtained for review.  

The RO should also notify the Veteran that she may submit medical evidence or treatment records to support her claim. 

3.  The RO should take all indicated action to obtain copies of any outstanding records of psychiatric treatment received by the Veteran at the Bethesda Naval Hospital and the Mental Health Clinic at the Naval Annex in 1968.  All documentation associated with the request as well as replies and treatment records should be associated with the claims file.  If records are not available, a notation stating such should be incorporated into the claims file. 

4.  The RO should take all indicated action to obtain copies of any outstanding VA clinical records referable to claimed psychiatric treatment at the VA in Decatur, Georgia from 1971 to 1973 and in Athens, Georgia from 1975.  All records received should be associated with the claims file.  If records are not available, documentation stating such should be incorporated into the claims file. 

5.  The RO should undertake to schedule the Veteran for another VA examination in order to determine the nature and likely etiology of the claimed hepatitis.  

The claims folder should be made available to the examiner for review in connection with the examination.  All indicated testing should be performed.  

After examining the Veteran and reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not that any current disability manifested by hepatitis C was caused by the transfusion given to the Veteran in connection with his period of VA treatment in 1980.    

6.  After completing the requested development, and any additional development deemed necessary, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 
	
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


